United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 03-60547
                          Conference Calendar



MICHAEL MUSCOLINO,

                                      Petitioner-Appellee,

versus

DAVID TURNER; JIM HOOD,

                                      Respondents-Appellants.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:02-CV-434
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     The State appeals the district court’s interlocutory order

holding the 28 U.S.C. § 2254 petition filed by Michael Muscolino,

Mississippi prisoner #K2799, in abeyance pending his exhaustion

of an unexhausted claim.    The State argues that the district

court’s order is improper because, in effect, it allows

Muscolino’s 28 U.S.C. § 2254 petition to toll the Antiterrorism

and Effective Death Penalty Act’s limitations period.      The State

asks this court to reverse the district court’s order.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-60547
                               -2-

     After the State filed its interlocutory appeal, the district

court found that all of Muscolino’s claims had been exhausted.

As the district court’s order holding the case in abeyance is no

longer in effect, we DISMISS this appeal as MOOT.   See City of

Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000); United States

Parole Comm’n v. Geraghty, 445 U.S. 388, 395-96 (1980).   Given

our dismissal of this appeal, the district court is directed to

administratively reopen the case.

     APPEAL DISMISSED.